ACCEPTED
                                                                                      01-14-00990-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                12/31/2014 3:03:16 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK




   Local Rule Notice of and Assignment of Related Gase in Appeals
                                                          FILED IN
                    [sample; file as part of notice of appeal]
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                         12/31/2014 3:03:16 PM
      As   required by the Local Rules Relating to Assignment    of Related
                                                         CHRISTOPHER A. PRINE
Cases to   and Transfers of Related Cases between the First and Fourteenth
                                                                  Clerk
Courts of Appeals, I certify that the following related appeal or original
proceeding has been previously filed in either the First or Fourteenth Court of
Appeals:

             None

             Caption:

            Trial court
            case nurnber:

            Appellate court
            case number:




                                           of certify nga        or pro se pa



                                         lz
                               IDate]



Note: See Local Rules for the definitions of "underlying case," "related," and
"previously filed."